Exhibit 10.1

 



FIRST AMENDMENT

This First Amendment to Placement Agency Agreement (“Amendment”) is entered into
as of the 22nd day of June 2017, by and between TapImmune Inc. (the “Company”)
and Katalyst Securities LLC (“Katalyst”), and amends the Placement Agency
Agreement dated May 12, 2017 (the “Agreement”).

 

The Parties to the Agreement hereby amend and restate in its entirety Paragraph
5(h) to read as follows:

 

Paragraph 5(h):

 

(h)       Whether or not the transactions contemplated hereby are consummated,
or

this Agreement is terminated, the Company shall pay all reasonable expenses
incurred in connection with the preparation and printing of all necessary
offering documents and instruments related to the Offering and the issuance of
the Securities and the Brokers Warrants and will also pay for the Company’s
expenses for accounting fees, legal fees, printing costs, and other costs
involved with the Offering. The Company will provide at its own expense such
quantities of the Subscription Documents and other documents and instruments
relating to the Offering as the Agent may reasonably request. The Company will
pay at its own expense in connection with the creation, authorization, issuance,
transfer and delivery of the Securities, including, without limitation, fees and
expenses of any transfer agent or registrar; the fees and expenses of the Escrow
Agent; all fees and expenses of legal, accounting and other advisers to the
Company; the Form D filings for offer and sale of the Securities under the
federal securities and Blue Sky laws, payable within five (5) days of being
invoiced. The Company will pay all such amounts, unless previously paid, at the
Closing, or, if there is no Closing, within ten (10) days after written request
therefor following the Termination Date. In addition to any fees payable to
Katalyst hereunder and regardless of whether the Offering is consummated, the
Company hereby agrees to promptly reimburse Katalyst a non accountable expense
allowance in the amount of Seventy Thousand Dollars ($70,000) (the “Katalyst
Expenses”), paid directly from the escrow account at the time of the Closing
from gross proceeds raised by the Agent and if no Closing, then within five (5)
days of written request to the Company by wire transfer. The Katalyst Expenses
are separate and apart from the Katalyst Broker Compensation and other expenses
described herein. This reimbursement obligation is in addition to the
reimbursement of fees and expenses relating to attendance by any Agent at
proceedings or to indemnification and contribution as contemplated elsewhere in
this agreement. In the event the Agent’s personnel must attend or participate in
judicial or other proceedings to which we are not a party relating to the
subject matter of this agreement, the Company shall pay the Agent an additional
per diem payment, per person, at its customary rates, together with
reimbursement of all out-of-pocket expenses and disbursements, including
reasonable attorneys’ fees and disbursements incurred by it in respect of its
preparation for and participation in such proceedings.

 

This Amendment is hereby made part of and incorporated into the Agreement, with
all the terms and conditions of the Agreement remaining in full force and
effect, except to the extent modified hereby.

 

This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 



 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties below effective as of the date first set forth above.

 

  TAPIMMUNE, INC.       By: /s/ Glynn Wilson     Glynn Wilson, Ph.D,     Chief
Executive Officer               KATALYST SECURITIES LLC       By: /s/ Michael A.
Silverman   Michael A. Silverman, Managing Director  

 

 

 